Exhibit 10.5

TERMINATION OF NOL PRESERVATION AGREEMENT

This Termination of NOL Preservation Agreement (this “Termination Agreement”),
dated as of October 20, 2017, is entered into by and between Golden
Entertainment, Inc., a Minnesota corporation (the “Company”), The Blake L.
Sartini and Delise F. Sartini Family Trust (including any successor or assign of
any such investor, hereinafter the “Sartini Investor”), and the several investor
signatories who are parties hereto (the “Other Investors” and together with the
Sartini Investor, the “Investors”).

WHEREAS, the Company, LG Acquisition Corporation, a Nevada corporation, Sartini
Gaming, Inc., a Nevada corporation and The Blake L. Sartini and Delise F.
Sartini Family Trust entered into a certain Agreement and Plan of Merger, dated
January 25, 2015 (the “Merger Agreement”);

WHEREAS, pursuant to Section 5.15 of the Merger Agreement, the Company and the
Investors entered into a certain NOL Preservation Agreement, dated July 31, 2015
(the “NOL Agreement”); and

WHEREAS, the Company and the Investors now desire to terminate the NOL
Agreement.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors agree as follows:

1. Termination. The Company and each Investor hereby agree that the NOL
Agreement shall terminate in full and be of no further force and effect,
effective immediately following the “Closing” (as defined therein) under that
certain Membership Interest Purchase Agreement by and among W2007/ACEP Managers
Voteco, LLC, W2007/ACEP Holdings, LLC and the Company dated as of June 10, 2017,
as the same may be amended from time to time.

2. Miscellaneous.

(a) This Termination Agreement is governed by, and construed in accordance with,
the laws of the State of Minnesota, without regard to the conflict of laws
provisions of such State.

(b) This Termination Agreement shall inure to the benefit of and be binding upon
each of the Investors and each of their respective permitted successors and
permitted assigns.

(c) This Termination Agreement may be executed in counterparts, each of which is
deemed an original, but all of which constitute one and the same agreement.
Delivery of an executed counterpart of this Termination Agreement electronically
or by facsimile shall be effective as delivery of an original executed
counterpart hereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have executed this Termination
Agreement as of the date first written above.

 

THE COMPANY: GOLDEN ENTERTAINMENT, INC. By:   /s/ Charles H. Protell Name:  
Charles H. Protell Title:   Executive Vice President, Chief Strategy Officer and
Chief Financial Officer

 

SARTINI INVESTOR: THE BLAKE L. SARTINI AND DELISE F. SARTINI FAMILY TRUST
Signature:   /s/ Blake L. Sartini Blake L. Sartini Trustee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have caused this Termination
Agreement to be duly executed as of the date first written above.

 

OTHER INVESTORS: LYLE A. BERMAN By:   /s/ Lyle A. Berman

 

BERMAN CONSULTING CORPORATION By:   /s/ Lyle A. Berman Name: Lyle A. Berman
Title: President

 

BERMAN CONSULTING CORPORATION PROFIT SHARING PLAN By:   /s/ Lyle A. Berman Name:
Lyle A. Berman Title: President

 

LYLE A. BERMAN REVOCABLE TRUST By:   /s/ Lyle A. Berman Name: Lyle A. Berman
Title: Trustee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have caused this Termination
Agreement to be duly executed as of the date first written above.

 

OTHER INVESTORS (cont’d): BRADLEY BERMAN IRREVOCABLE TRUST By:   /s/ Neil Sell
Name: Neil Sell Title:   Trustee

 

JULIE BERMAN IRREVOCABLE TRUST By:   /s/ Neil Sell Name: Neil Sell Title:
  Trustee

 

AMY BERMAN IRREVOCABLE TRUST By:   /s/ Neil Sell Name: Neil Sell Title:
  Trustee

 

JESSIE LYNN BERMAN IRREVOCABLE TRUST By:   /s/ Neil Sell Name: Neil Sell Title:
  Trustee